Montgomery, J.
This is an appeal from an order of allowance made to the Michigan Trust Company as receiver. After the cause had been pending about a month and a half, a settlement was effected by the parties in interest, the complainant assigning the stock which he held in the company to defendants Lyle, and it was stipulated and agreed as follows:
.“The said Henry Kimmerle shall pay one-half of all taxable costs, including sheriff’s fees and clerk’s fees, and also one-half of the taxable fees, costs, and expenses of the receiver, the Michigan Trust Company, appointed by the circuit judge, Thomas O’Hara, and the said C. Eugene Lyle, Nelson F. Choate, and Frank W. Lyle agree to and with the said Henry Kimmerle to pay the other half of said above-named costs, expenses, and charges.”
The defendants Lyle and Choate contend that the ' appointment of a receiver was irregular, and that, therefore, no compensation should be allowed. We think it is evident that one of the purposes of the settlement was to withdraw this question from further litigation, and this was the effect of the stipulation. Furthermore, the stipulation recognized the acts of the receiver, and assumed that compensation should be made to it. This is wholly inconsistent with the claim now made. The receiver would certainly be equitably entitled to demand compensation as against the complainant, who moved in its appointment, and the defendants, by their stipulation, have undertaken to share the expense.
It is further contended that the receiver it not entitled to charge its account for attorney’s fees, for the reason *642that the expense was incurred in attempting to maintain its appointment, which appointment was irregular. But, on similar grounds, we think this was likewise a proper charge. See High, Bee. § 805, and Cowdrey v. Railroad Co., 1 Woods, 331.
The Receiver has also appealed from the allowance as insufficient, claiming.that a greater sum should have been awarded. The award for services performed through itself and its agent, H. M. Hinsdill, was $700, covering a period of about one.and one-half months. We are.not disposed to disturb this award. While the property involved was considerable, and the bond required large, and the responsibility correspondingly great, yet we think the amount fixed by the circuit judge adequate. The; theory of the receiver seems to be that an allowance should be made for the services of Mr. Hinsdill as expenses, and that the company should be allowed full compensation in addition thereto. It cannot be contemplated, however, that, by the appointment of a corporation as receiver, the duties may be devolved upon a responsible individual as the agent of the corporation, and the compensation. of the agent be added to the proper charge for the services. If, for its convenience, the corporation sees fit to employ an agent to perform such functions as would generally be performed by the receiver himself, it must itself bear the expense.
On the whole, we think the. allowance was neither unreasonable nor inadequate, and the order of the court below will be affirmed. No costs will be allowed on either appeal.
The other Justices concurred.